909 F.2d 1483
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael Wayne LONG, Petitioner-Appellant,v.George D. HANCOCK, Respondent-Appellee.
No. 89-6233.
United States Court of Appeals, Sixth Circuit.
Aug. 8, 1990.

Before KEITH, KRUPANSKY and SUHRHEINRICH, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Michael Wayne Long, a Kentucky prisoner, filed a habeas corpus action under 28 U.S.C. Sec. 2254 in which he questioned the constitutionality of 1979 convictions for murder, rape, burglary, and robbery.  The district court sua sponte dismissed the petition as successive under Rule 9(b), Rules Governing Sec. 2254 Cases.  This appeal followed.  The parties have briefed the issues, Long proceeding without counsel.


3
Upon consideration, we find the district court correctly dismissed the case as another of Long's repetitive, meritless challenges to his confinement.


4
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.